Case: 19-50424        Document: 00515323238       Page: 1    Date Filed: 02/27/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 19-50424
                                                                                FILED
                                                                        February 27, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DOUGLAS HUBBARD YARBROUGH,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:09-CR-328-1


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Douglas Hubbard Yarbrough appeals the 36-month sentence of
imprisonment imposed following the revocation of his term of supervised
release. He contends that the above-guidelines sentence is procedurally and
substantively unreasonable.
       Generally,     we    review    revocation     sentences     under       the       plainly
unreasonable standard, examining first for procedural error and then for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50424     Document: 00515323238     Page: 2   Date Filed: 02/27/2020


                                  No. 19-50424

substantive reasonableness. United States v. Warren, 720 F.3d 321, 326 (5th
Cir. 2013). However, where a district court was not put on notice of the
arguments presented on appeal pertaining to a revocation sentence, plain error
review applies. United States v. Kippers, 685 F.3d 491, 497 (5th Cir. 2012).
Under the plain error standard, Yarbrough must show (1) an error (2) that is
clear or obvious (3) and that affects his substantial rights. United States v.
Fuentes, 906 F.3d 322, 325 (5th Cir. 2018), cert. denied, 139 S. Ct. 1363 (2019).
“If he makes that showing, this court has the discretion to correct the error
only if it seriously affect[s] the fairness, integrity[,] or public reputation of
judicial proceedings.” Id. (internal quotation marks and citation omitted).
      The instant record reflects that the district court considered the properly
calculated guidelines range, the statutory maximum sentence available, and
Yarbrough’s unwillingness to comply with the terms of his supervision. The
record reflects that it implicitly considered the 18 U.S.C. § 3553(a) factors when
it selected Yarbrough’s sentence. See Kippers, 685 F.3d at 499. The record of
the sentencing proceeding allows us to conduct a meaningful appellate review,
and there is no suggestion in the record that a more thorough explanation
would have resulted in a lower sentence. See United States v. Whitelaw, 580
F.3d 256, 262-64 (5th Cir. 2009). Moreover, nothing in the record suggests that
the district court considered an improper factor or would impose a lighter
sentence on remand. See id. at 264–65.
      AFFIRMED.




                                        2